 213301 NLRB No. 25ELECTRICAL WORKERS IBEW LOCAL 103 (SYLVANIA LIGHTING)1All dates hereafter are 1990 unless otherwise indicated.2Ballasts transform power so that a fluorescent tube will light.International Brotherhood of Electrical Workers,Local 103 and Sylvania Lighting Services Corp.and International Brotherhood of Electrical
Workers, Local 1499. Case 1±CD±883January 17, 1991DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe charge in this Section 10(k) proceeding wasfiled on July 6, 1990,1by the Employer, alleging thatthe Respondent, Electrical Workers Local 103, violated
Section 8(b)(4)(D) of the National Labor Relations Act
by engaging in proscribed activity with an object of
forcing the Employer to assign certain work to em-
ployees it represents rather than to employees rep-
resented by Electrical Workers Local 1499. The hear-
ing was held on August 2, 1990, before Hearing Offi-
cer Radine Legum.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Company, a Delaware corporation, is engagedin the business of lighting maintenance with an office
and place of business in Woburn, Massachusetts. It an-
nually purchases and receives goods and materials at
its Woburn facility valued in excess of $50,000 di-
rectly from suppliers outside the Commonwealth ofMassachusetts. In addition, the Employer furnishes
services in excess of $50,000 to customers located out-
side the Commonwealth of Massachusetts. The parties
stipulate, and we find, that the Employer is engaged in
commerce within the meaning of Section 2(6) and (7)
of the Act and that Local 103 and Local 1499 are
labor organizations within the meaning of Section 2(5)
of the Act.II. THEDISPUTE
A. Background and Facts of DisputeLocal 1499 and the Employer have had a collective-bargaining relationship for more than 16 years. Their
current collective-bargaining agreement is effective
from February 2, 1990, through February 1, 1993. Em-
ployees represented by Local 1499 who work for the
Employer perform lighting maintenance work con-
sisting of washing, cleaning, and replacing lighting fix-
tures and replacing bulbs, ballasts, and sockets.In May 1990, the Employer began a job using em-ployees represented by Local 1499 at the Wonderland
Dog Track, requiring the washing, rebulbing, and bal-
last2replacement of approximately 1200 fixtures, andthe washing and rebulbing of approximately 600 addi-
tional fixtures. Shortly after the job began, Local 103
Business Agent Frank Nigro came to the jobsite. He
spoke to the Wonderland facilities manager, Henry
Trifone, and informed Trifone that there was a dispute
concerning which local union, Local 103 or Local
1499, had jurisdiction over the Employer's work.
Nigro also called Wonderland's general manager, Dal-
ton, to inform him of the jurisdictional dispute. Nigro
testified that he told Dalton that the work should go
to Local 103.Thereafter, the Employer's branch manager, RichardCohee, received a telephone call from Trifone. Cohee
learned that Trifone had instructed the Employer's em-
ployees at Wonderland to stop working. Trifone said
that the Employer was not to do any more work at
Wonderland until the dispute between the two locals
was resolved; otherwise there would be a picket line.John Carleton, the Employer's manager of humanresources, testified that after being called by Cohee
about this matter he spoke with Trifone. Trifone said
that Nigro had told him that Local 103 would picket
if Local 1499 continued working. Carleton further tes-
tified that he called Nigro, who said that the work was
Local 103's work and that Local 103 would put up an
informational picket line. Nigro testified that he told
Carleton that it was Local 103's work under IBEW
guidelines and that the International's procedures were
available to resolve the matter.Carleton wrote a letter to IBEW International VicePresident John Flynn, asking Flynn to look into this
matter. On May 24, at Flynn's suggestion, a meeting
was held that included Carleton, Local 1499 Assistant
Business Agent Malone, Nigro, and IBEW Inter-
national Representative Monahan. According to
Carleton, during this meeting Nigro reiterated that the
work was Local 103's throughout Boston and said that
he could put pickets anywhere. Carleton also testified
that Nigro said that he could ``have pregnant women
out there'' on the picket line and it would ``be very
noisy.'' On cross-examination, Carleton testified that at
one point in the meeting Nigro said to Carleton, ``I
have never mentioned a picket line.'' Carleton further
testified that in response to a question from Inter-
national Representative Monahan, Nigro said, ``I'm not
going to picket, it's an informational line, and I know
the difference,'' and that Nigro then laughed. At the
hearing, Nigro denied ever using the term ``picket.''
Nigro testified that instead he told Carleton he wouldinform the public that the Employer did not pay com-
munity standard or prevailing wages. Nigro further tes- 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3At the hearing, the hearing officer proposed as a stipulation a descriptionof the disputed work like that set out above, with the omission of any ref-
erence to cleaning. That is the way the work was set forth in the notice of
hearing. Counsel for Local 103 rejected the proposed stipulation and stated,
``Local 103 is claiming that work, that will come under the auspices of retrofit
work, that being when there is a complete overhaul beyond what we consider
maintenance and service of a lighting system.'' The Employer's counsel and
that of Local 1499 then referred to the scope of the work clause in a collec-
tive-bargaining agreement with Local 1499 as their description of the disputed
work. That clause defines the scope of the work as including the cleaning,
maintenance, and/or replacement of lighting fixtures. Later in the hearing there
was testimony that the work could involve the cleaning of the lenses and fix-
tures. Therefore, we find that the disputed work includes cleaning the lenses
and fixtures.4Local 103 raises an additional contention, claiming that Sylvania was notthe Employer in control of the work. It apparently means by this that another
company, EUA Cogenex, chose Sylvania to do the work that gave rise to this
dispute. Local 103 does not, however, contend that Sylvania lacked day-to-day
control of the job. Therefore, we reject Local 103's argument. We also reject
Local 103's argument that EUA Cogenex should have been at the hearing be-
cause there is no evidence that it was in day-to-day control of the work.5We are aware that this conflicts with Nigro's testimony. However, in 10(k)proceedings, a conflict in testimony does not prevent the Board from finding
``reasonable cause'' and proceeding with a determination of the dispute. SheetMetal Workers Local 107 (Lathrop Co.), 276 NLRB 1200, 1202 (1985), citingLaborers Local 334 (C.H. Heist Corp.)
, 175 NLRB 608, 609 (1969).6Unless all necessary parties are bound to the method for voluntary adjust-ment of the dispute, the method does not bar a Board determination. IronWorkers Local 301 (Spancrete Northeast), 235 NLRB 1222, 1224 (1978).tified that ``picket'' was Carleton's word. Nigro as-serted that during the May 24 meeting he claimed the
work for Local 103 to Monahan, not to any employer
representative.No agreement was reached among the participants atthe May 24 meeting. On May 30, International Vice
President Flynn issued a memorandum to Local 1499
and Local 103, ruling that the ``retrofit lighting'' work
at Wonderland was within the jurisdiction of the
Union's inside branch and thus was Local 103's work.
Local 1499 appealed Flynn's decision to International
President Barry. As of the date of the hearing Barry
had not ruled on the appeal.B. Work in DisputeThe disputed work involves lighting fixture and bal-last replacement at Wonderland Dog Track, Wonder-
land Park, Revere, Massachusetts, or at any other site
within the geographical jurisdiction of the Electrical
Workers Local 103, and the cleaning of the lenses and
fixtures incidental to such tasks.3C. Contentions of the PartiesThe Employer contends that all the relevant factorssupport an award of the disputed work to its own
Local 1499-represented employees. It especially relies
on its current collective-bargaining agreement with
Local 1499, as well as its longstanding practice of per-
forming the work with those employees. The Employer
argues that the International approved its current con-
tract with Local 1499 covering the work in dispute.
The Employer further asserts that it is not bound by
any internal union dispute-resolution mechanism.Local 103 contends that this dispute is an internalunion dispute between two IBEW locals and that,
based on Flynn's decision, the work is Local 103's.
Local 103 also made a motion to quash 10(k) hearing.
It claims that because the Employer contacted the
International and went to meetings with the two unions
and representatives of the International it voluntarily
submitted resolution of the matter to the International.If the motion is not granted, Local 103 argues that an
award of the work to its members is warranted by all
factors; it especially emphasizes its members' skillsand experience and the licensing requirements of theCommonwealth of Massachusetts.4Local 1499 contends that the Employer's employeesit represents should perform the work; it bases its con-
tention on its long bargaining history with the Em-
ployer and the current collective-bargaining agreement
that the International approved. Local 1499 addition-
ally asserts that the proper forum for resolution of this
dispute is the internal IBEW procedures.D. Applicability of the StatuteJohn Carleton, the Employer's manager of humanresources, testified that he was told by Wonderland Fa-cilities Manager Trifone that Local 103's business
agent, Nigro, had said that Local 103 would picket if
Local 1499 kept working. Carleton also testified that
Nigro told him directly that the work belonged to
Local 103, that Nigro had made reference to picketing,
and that Nigro had said he could have pregnant women
and others who would be ``very noisy'' out at Won-
derland.5Carleton also testified that the Employernever agreed to be bound by the Union's determina-
tion.6Neither Local 1499 nor Local 103 has relin-quished its claim to the work.In these circumstances we find reasonable cause tobelieve that a violation of Section 8(b)(4)(D) has oc-
curred and that there exists no agreed method for vol-
untary adjustment of the dispute within the meaning of
Section 10(k) of the Act. Accordingly, we deny Local
103's motion to quash 10(k) hearing, and we find that
the dispute is properly before the Board for determina-
tion.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction)
, 135 NLRB 1402 (1962). 215ELECTRICAL WORKERS IBEW LOCAL 103 (SYLVANIA LIGHTING)7As a result of technological innovation, the fixture used in the demonstra-tion included only one replacement ballast.8At the time Local 103 demanded the disputed work, it gave no indicationthat it was not seeking to clean the lenses and fixtures if that were part of
the work. In any event, even if the disputed work does not include such clean-
ing tasks, we would still find that it would be more efficient to assign the
disputed work to Local 1499 for the reasons stated above.The following factors are relevant in making the de-termination of the dispute.1. Certifications and collective-bargainingagreementThere are no certifications in this case. Local 1499has a contract with the Employer which defines the
scope of the work ``performed by the employees'' as
including ``maintenance or replacement of lighting fix-
tures ... ballasts ... lenses.'' Local 103 does not

have a collective-bargaining agreement with the Em-
ployer. Therefore, this factor favors an award of the
disputed work to employees represented by Local
1499.2. Company preference and past practiceThe Company prefers that employees represented byLocal 1499 perform the disputed work and has as-
signed them the work. The Employer has at least a 16-
year history of assigning Local 1499 lighting mainte-
nance work. Therefore, company preference and past
practice weigh in favor of assigning the disputed work
to the employees represented by Local 1499.3. Area and industry practiceIn attempting to show an area and industry practicefavoring it, Local 103 gave numerous examples of
companies who had signed its contract. Most signato-
ries to Local 103's contract do whatever electrical
work is required in the course of construction, which
can include light fixture work. However, no examples
were given of employees represented by Local 103
who perform full-time work of the type in dispute.
Further, none of the signatories to Local 103's contract
do lighting maintenance work full time. While this evi-
dence may show that Local 103 is chosen for general
electrical work, it does not show an area or industry
practice regarding the specific type of electrical work
at issue here.The examples of work of the type in dispute doneby Local 1499 were almost entirely jobs done for a
single employer, Sylvania. While Sylvania uses em-
ployees represented by Local 1499, this does not estab-
lish an area or industry practice. Thus, this factor fa-
vors neither Union.4. Relative skillsThe work which gave rise to this dispute, retrofittinglighting fixtures, does not require much skill. A dem-
onstration at the hearing showed that retrofitting a
lighting fixture is a simple, step-by-step process. It in-
volves turning the power off, taking the lens or plasticcover off the lamp, taking the ballast pan off, dis-
connecting the wiring, taking out the ballasts, puttingin new ballasts,7connecting the wiring, putting theballast pan back on, putting bulbs in, and putting the
lens back onto the lamp. It could also involve cleaning
the fixture and the lens.Cross-examination of the employee represented byLocal 1499 who performed the demonstration revealed
that he did not know what voltage was present on the
load side of the ballast. Theoretical understanding is
not required, however, for the performance of the
work. There was testimony that a person can be
trained to do the work in 1 day and that the primary
determinant of speed in performing the work is manual
dexterity. Even assuming that Local 103 showed that
the employees it represented generally were better
electricians, it has not shown that the work requires
great skill or that employees represented by Local
1499 do not have the necessary skill to perform it.Local 103 also questions the legality of certain as-pects of the procedures utilized by employees rep-
resented by Local 1499. It was uncontested, however,
that Local 1499 can supply licensed electricians.
Therefore, this factor favors neither Union's claim to
the work.5. Economy and efficiency of operationsDuring the hearing, Local 103 Representative FrankNigro acknowledged that employees represented by
Local 1499 could go into buildings and clean the
lenses and fixtures. He also stated that two representa-
tives of the International had said that Local 1499 had
jurisdiction over changing bulbs and washing. The Em-
ployer argued therefore that use of Local 1499-rep-
resented employees for the maintenance and retro-
fitting of fixtures meant that only one of the competing
groups of employees would be required to do all the
disputed work. Because Local 1499 could do all the
work in dispute and Local 103 appears now to claim
only part of the work, we find that the use of employ-
ees represented by Local 1499 would be more effi-
cient.8Therefore, this factor favors an award of thedisputed work to employees represented by Local
1499.6. Past assignments and awards by private partiesAs noted above, IBEW Vice President John Flynnruled that the ``retrofit lighting'' work at Wonderland
was Local 103's work. Although Local 1499 has ap-
pealed Flynn's decision to International President
Barry, Flynn's award weighs slightly in favor of an
award of the disputed work to employees represented 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
by Local 103, albeit that award does not mention thecleaning and washing of the lenses and fixtures.7. SafetyLocal 103 presented evidence that the employeesrepresented by it are licensed electricians who have
been through an apprenticeship program and argues
they can more safely perform electrical work. Local
1499 presented testimony from one of the electricians
it represents. He testified that he had worked with Syl-
vania for 2 years without incident and was not aware
of any unsafe incidents occurring among fellow Syl-
vania employees during the performance of work simi-
lar to that in dispute. Therefore, the evidence presented
on the issue of safety is not sufficient to favor the
claims of either Local 103 or 1499.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Electrical Work-
ers Local 1499 are entitled to perform the work in dis-
pute. We reach this conclusion relying particularly on
the collective-bargaining agreement, Employer pref-
erence and past practice, and efficiency.In making this determination, we are awarding thework to employees represented by Electrical Workers
Local 1499, not to that Union or its members. The de-termination is limited to the work in dispute done bythe Employer within the geographical jurisdiction of
Electrical Workers Local 103.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of Sylvania Lighting Services Corp.represented by the International Brotherhood of Elec-
trical Workers, Local 1499 are entitled to perform
lighting fixture and ballast replacement at Wonderland
Dog Track, Wonderland Park, Revere, Massachusetts,
or at any other site within the geographical jurisdiction
of the International Brotherhood of Electrical Workers,
Local 103, and the cleaning of the lenses and fixtures
incidental to those tasks.2. International Brotherhood of Electrical Workers,Local 103 is not entitled by means proscribed by Sec-
tion 8(b)(4)(D) of the Act to force Sylvania Lighting
Services Corp. to assign the disputed work to employ-
ees represented by it.3. Within 10 days from this date, Local 103 shallnotify the Regional Director for Region 1 in writing
whether it will refrain from forcing the Employer, by
means proscribed by Section 8(b)(4)(D), to assign the
disputed work in a manner inconsistent with this deter-
mination.